Citation Nr: 1423875	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  07-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to rating in excess of 50 percent for a psychiatric disorder prior to October 20, 2011 and 70 percent thereafter.

2.  Entitlement to an increased evaluation for duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia, currently rated as 40 percent disabling.

3.  Entitlement to service connection for arthritis of the knees, including as secondary to service-connected psychiatric disorder, to include depression and PTSD.

4.. Entitlement to service connection for arthritis of the hips, including as secondary to service-connected psychiatric disorder, to include depression and PTSD.

5.  Entitlement to service connection for arthritis of the left elbow, including as secondary to service-connected psychiatric disorder, to include depression and PTSD.

6.  Entitlement to service connection for low back degenerative disk disease, including as secondary to service-connected psychiatric disorder, to include depression and PTSD.

7.  Entitlement to service connection for Grave's disease, including as secondary to service-connected psychiatric disorder, to include depression and PTSD.



REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Previously, in August 2011, the appeal was before the Board; at this time, the Board detailed the protracted procedural history of the appeal and clarified the characterization of the issues in appellate status.

The Board remanded all claims in appellate status for additional development.  In addition to the claims listed above, the Veteran had also perfected a claim for entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In an April 2013 rating decision, the RO granted an increase to 50 percent for the service connected psychiatric disability as of the date of service connection and a 70 percent rating as of October 20, 2011.  In addition, in this rating decision, the RO granted entitlement to TDIU from the date of service connection for PTSD.  The Board has re-characterized the issues on appeal to reflect this partial grant of benefits as to the scheduler rating for the service-connected psychiatric disability.  Under the facts of this appeal, the Board finds that the issue of entitlement to TDIU is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, prior to final adjudication of the claims in appellate status, the Board finds that an additional Board remand is required.  See 38 C.F.R. § 19.9 (2013).

Regarding all claims, current review of the claims file reveals that the Veteran has noted receipt of disability benefits from the Social Security Administration (SSA).  Specifically, the Veteran reported receipt of these benefits in a November 2005 VA psychiatric examination.  VA should seek these records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Regarding all claims remaining in appellate status other than the service-connected psychiatric disability, the Board notes that the RO did not readjudicate these claims.  In an April 2013 Supplemental Statement of the Case (SSOC), the RO adjudicated the claim for an initial higher rating for the service-connected psychiatric disability, but deferred adjudication of the additional claims in appellate status.  Additional treatment records and documents were subsequently added subsequent to this SSOC, to include VA opinions obtained later in April 2013.  The RO, however, has not adjudicated these claims following the August 2011 Board remand.  The Board remands these claims for the RO to consider the evidence since the last adjudication of these claims, to include the relevant April 2013 VA opinions.  Thereafter, the RO should readjudicate the claims.



Accordingly, the case is REMANDED for the following action:

1)  Obtain the Veteran's SSA disability records, to include any underlying medical records.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding Federal records.

2)  Thereafter, the Veteran's claims should be re-adjudicated.  If any claim remains denied, the Veteran and his attorney-representative should be issued an SSOC.  The RO should specifically consider all evidence related to the initial higher rating claim for the service-connected psychiatric claim associated with the claims file since the April 2013 SSOC and since the July 2008 SOC for all other claims.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



